Citation Nr: 1241954	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  08-28 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee retropatellar pain syndrome, with degenerative joint disease (DJD). 

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee retropatellar pain syndrome, with DJD.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected scar of the left wrist.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected fracture of left wrist fracture with malunion, status post open reduction with internal fixation and residuals.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision from the RO in Waco, Texas, which granted service connection for the above disabilities, assigning noncompensable initial ratings for the right and left knees and left wrist scar and assigning a 10 percent initial rating for the left wrist fracture residuals.  The Veteran relocated during development of his claim and his appeal is now within the original jurisdiction of the RO in Atlanta, Georgia.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

In January 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  The Board remanded for additional development in June 2011.

While the appeal was on remand, increased evaluations from noncompensable percent to 10 percent were granted for the right and left knees and left wrist scar by an August 2012 rating decision effective the date of service connection.  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  

The issue of an initial disability rating in excess of 10 percent for service-connected fracture of left wrist fracture with malunion, status post open reduction with internal fixation and residuals is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee retropatellar pain syndrome, with DJD have been productive of painful motion with full extension and flexion to no less than 125 degrees, but without instability, patellar subluxation, ankylosis, tibia or fibula impairment or genu recurvatum.

2.  The Veteran's left knee retropatellar pain syndrome, with DJD have been productive of painful motion with full extension and flexion to no less than 130 degrees, but without instability, patellar subluxation, ankylosis, tibia or fibula impairment or genu recurvatum.

3.  The left wrist scar is not of the head, face or neck, is less than six square inches in area, stable and not productive of limitation of motion or function in the left wrist or hand.  

4.  The schedular evaluations for the bilateral knee and left wrist scar disabilities are adequate.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 percent for right knee retropatellar pain syndrome, with DJD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).

2.  The criteria for an initial evaluation greater than 10 percent for left knee retropatellar pain syndrome, with DJD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).

3.  The criteria for an initial evaluation greater than 10 percent for a scar of the left wrist are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran contends that he is entitled to initial ratings in excess of 10 percent for his left and right knee and left wrist scar.  For the reasons that follow, the Board concludes that increased ratings are not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012). 

a. Bilateral Knee Ratings

The Veteran's bilateral knee disabilities are rated under Diagnostic Code (DC) 5260-5010 as 10 percent disabling each.  

DC 5010 rates post traumatic arthritis using the criteria of DC 5003 which rates degenerative arthritis.  38 C.F.R. § 4.71a.  DC 5003 specifies that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See id.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

The criteria for ratings on limitation of motion of the knee are in two groups, limitation of flexion and limitation of extension.  Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04 (Sept. 17, 2004).

The Veteran was seen for a pre-discharge VA examination in July 2005.  The Veteran was found to have full, painless range of motion in both knees.

The Veteran has submitted a private February 2011 examination report.  The Veteran was found to have significant difficulty and inability to stretch his knees with most likely flexor contractures.  The doctor indicated that the Veteran had severe pain in his knees.  No specific range of motion results were recorded.  

The Veteran was seen again in August 2011 for a VA examination.  He had flexion to 125 degrees in the right knee and to 130 degrees in the left knee.  He had full extension in both knees.

The Board finds that the Veteran has full extension in both knees and flexion to no less than 125 degrees in both knees.  The criteria for a compensable rating under DC 5260 or 5261 are not met.  Furthermore, the Veteran has already been assigned a 10 percent rating for painful motion in his knees.  Thus, another rating under DC 5010 is not warranted.  

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.

Knee ligament instability and patellar subluxation are rated under DC 5257.  38 C.F.R. § 4.71a, DC 5257.  A 10 percent rating requires slight recurrent subluxation or lateral instability of a knee.  A 20 percent rating requires moderate subluxation or lateral instability of a knee.  A 30 percent evaluation is warranted for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).

In rating instability, the Board observes that the words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran's knees were found to be stable at the July 2005 VA examination and instability and patellar subluxation were not shown in the Veteran's service treatment records. 

The Veteran testified that his left and right knee disabilities are manifested by giving way, which occurs a couple of times a month, and limited range of motion, specifically an inability to fully extend his knees when he attempts to stretch his legs out.  

The February 2011 private report did not discuss instability.

Although the Veteran complained of give way at the August 2011 VA examination, the report states that the Veteran had normal anterior, posterior, and medial-lateral instability tests in both knees.  He had no evidence or history of patellar subluxation in either knee, providing highly probative evidence against this claim.

The Board finds that the Veteran does not have instability of either knee rising to a "slight" level.  The Veteran is competent to complain of give-way, but no supporting evidence is found on medical examination.  Where instability exists, the Board expects that some objective would be detectable to reach a level which is "slight" for ratings purposes.  The Board finds that the medical evidence outweighs the Veteran's subjective complaint of give way.  The criteria for a rating based on ligament instability or patellar subluxation are not met for either knee.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The Veteran was found to have additional functional loss beyond that reflected on range of motion measurements when the RO assigned the current 10 percent rating for each knee under DC 5010.  This was due to his complaints of pain, stiffness and lack of endurance in walking.  A further grant under the DeLuca factors would constitute pyramiding.  See 38 C.F.R. § 4.14.  

Additional Diagnostic Codes provide for additional ratings for disabilities of the knees depending on the symptoms shown.  Since the record does not show that the Veteran's bilateral knee disorders involves ankylosis, semilunar cartilage impairment, tibia or fibula impairment, or genu recurvatum, additional ratings for the Veteran's knee disorders are not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5758, 5259, 5262, 5263.

As such, the Board finds that the preponderance of the evidence is against the Veteran's left and right knee ratings claims on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Left Wrist Scar

The Veteran's claim was received in May 2005, prior to his retirement from service.  As of October 23, 2008, revised provisions for evaluating scars were enacted.  However, the new regulation indicates that these revised provisions are applicable only to claims received on or after October 23, 2008.  A claimant may request reevaluation under these criteria.  The Veteran has not done so.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  Rather, the Veteran's claim will be considered under the criteria effective as of the date of his claim in May 2005.

The Veteran is already in receipt of a maximum rating under DC 7804.  See 38 C.F.R. § 4.118 (2008).  The Board will inquire as to a rating is warranted under another DC.

The ratings schedule addresses scars in Diagnostic Codes 7800 to 7805.  See 38 C.F.R. § 4.118.  DC 7800 rates scars of the head face or neck.  DC 7801 provides that scars other than on the head, face, or neck that are deep or that cause limited motion, and cover an area of at least 6 square inches (39 square cm.) warrant a compensable evaluation.  According to DC 7802, scars other than on the head, face, or neck, that are superficial and do not cause limited motion, and cover an area of at least 144 square inches (929 square cm.) warrant a compensable evaluation.  A scar that is superficial and unstable warrants the assignment of a maximum 10 percent rating.  Id., at DC 7803.  Finally, DC 7805 provides that other scars (not otherwise considered under the rating schedule) are to be rated on the basis of limitation of function of the affected part.  Note 1 to that criteria defines an unstable scar as is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 further provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.  

The Veteran was provided a partial evaluation of the left wrist scar at a July 2005 VA examination.  The Veteran's scar was the result of March 2005 surgery and was found to be healing well without acute tenderness.  The scar was found to be 8 cm in length.  

The Veteran was evaluated again at an August 2011 VA examination.  The Veteran had an 8 cm long linear scar.  The examiner used a disability benefits questionnaire which does not prompt an examiner to provide the width of a linear scar.  Linear scars are presumed to be of negligible width.  The scar was stable and painful on examination.  He had altered sensation of numbness in the scar with a prickly sensation on touching the scar.  The Veteran had no limitation of motion or function associated in his hand or wrist from the left wrist scar.

The Board finds that the criteria for a rating under a DC other than DC 7804 are not met.  The scar is not of the head, face or neck.  It is less than six square inches in area.  It is stable.  It is not productive of limitation of motion or function in the left wrist or hand.  The Board concludes that an initial rating in excess of 10 percent is not warranted on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c. Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted for the knee or scar disabilities.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993).  

The schedular evaluation for the Veteran's bilateral knee and left wrist scar disabilities are not inadequate.  The Veteran has complained of pain, stiffness and lack of endurance in testimony before the undersigned and in private and VA examinations.  These additional complaints are compensated by the current 10 percent ratings under the arthritis criteria, as discussed above.  The Veteran complained of and has been found to have altered sensation in the left wrist scar.  This is compensated by the rating for a painful scar under DC 7804.  He does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The Veteran merely disagrees with the assigned evaluations for his level of impairment.  The available schedular evaluations for those service-connected disabilities are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran has not alleged that he is unemployable nor is there mention of an inability to obtain or retain no employment in the treatment records or VA examination reports.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for ratings in excess of 10 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased initial ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The initial rating appeals arise from granted claims of service connection.  Compliance with the first Quartuccio element requires notice of the five service connection elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  Prior to initial adjudication of the Veteran's claims, notice was provided in January 2006 as part of the benefits delivery at discharge program which fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran testified before the undersigned that he had treatment from Drs. C.N., N.T., and F. and that he wanted to have records of that treatment associated with the claims file.  The Veteran did not submit those records and failed to provide a completed authorized release form when prompted by a June 2011 letter.  The records cannot be obtained without the Veteran's assistance.  The Board finds that the duty to assist in obtaining records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran appropriate VA examinations most recently in 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2011 VA examination reports are thorough and address the rating criteria while describing the Veteran's complaints of the effects of the disabilities on his daily life.  The examinations in this case are adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded these issues in June 2011.  The Board instructed that records from Drs. C.N., N.T., and F. be obtained and that the Veteran be provided with a VA examination.  The Appeals Management Center (AMC) sent the Veteran a June 2011 letter asking him to either submit the outstanding records or complete an authorized release form so that they might be obtained on his behalf.  The Veteran did neither.  The Veteran's failure to cooperate with the development process rendered further assistance futile.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran did report for August 2011 VA examinations, as discussed above.  The Board finds that the RO complied substantially with June 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee retropatellar pain syndrome, with DJD is denied. 

Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee retropatellar pain syndrome, with DJD is denied.

Entitlement to an initial disability rating in excess of 10 percent for service-connected scar of the left wrist is denied.


REMAND

The Board must remand the fracture of left wrist fracture with malunion, status post open reduction with internal fixation and residuals again.

The Board remanded this issue, in part, to obtain a new VA examination.  The August 2011 VA examination evaluated the disability, but incompletely.  The examiner noted limited supination and pronation but did not provide ranges of motion as measured by goniometer.  Such limitations may merit ratings under DC 5213.  See 38 C.F.R. § 4.71a.  Furthermore, the examiner noted sensory disturbance in the left thumb but did not complete a full neurological examination.  This may be separately rated if the evidence shows at least mild incomplete paralysis of the median nerve.  See 38 C.F.R. § 4.124a, DC 8515.  

The Board must remand again to obtain a complete examination including both supination and pronation ranges of motion and a neurological examination of the left hand.  

Accordingly, the case is REMANDED for the following action:



1.  The Veteran should be scheduled for VA examinations to determine the current level of severity of his service-connected left wrist disability.  Any and all studies deemed necessary should be completed, including X-rays.  The claims file must be made available to the examiner for review in conjunction with the examination and the examination report should reflect that such review is accomplished. 

The examiner(s) should report the current subjective and objective symptoms and manifestations associated with the Veteran's service-connected left wrist disorder, including supination and pronation ranges of motion and a neurological examination of the left hand.

2.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


